October15, 2007 Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, D.C. 20549 Re: INX Inc. FormRW – Withdrawal of Registration Statement on FormS-3 Registration No.333-146633 Accession No. 0001140361-07-019583 Ladies and Gentlemen: INX Inc., a Delaware corporation (the “Registrant”) hereby applies to withdraw its Registration Statement on Form S-3, together with all exhibits thereto (the “Registration Statement”). The Registration Statement was originally filed with the Securities and Exchange Commission on October 11, 2007. The Registrant is requesting the withdrawal of the Registration Statement due to an error by its printer in the submission type filed. Please apply the Company’s filing fee to its account with the SEC. None of the Registrant’s securities were sold pursuant to the Registration Statement. Accordingly, the Registrant hereby respectfully requests that an order granting the withdrawal of the Registration Statement be issued by the Securities and Exchange Commission as soon as reasonably possible. Please forward copies of the order consenting to the withdrawal of the Registration Statement to James H. Long, Chairman of the Board and Chief Executive Officer, via mail at 6401 Southwest Freeway, Houston, TX 77074, and Christopher M. Locke of Epstein Becker & Green, P.C., via facsimile at (212) 878-8759 and via mail at Epstein Becker & Green, P.C., 250 Park Avenue, New York, NY 10177. If you have questions regarding this application for withdrawal, please call Christopher M. Locke at Epstein Becker & Green, P.C., outside counsel to the registrant, at (212) 351-4605. Sincerely, INX Inc. By: /s/ James H. Long James H. Long Chairman of the Board and Chief Executive Officer cc: Christopher M. Locke, Epstein Becker & Green, P.C.
